DETAILED ACTION
This office action is in response to the instant application filed on 01/28/2021.
Claims 1-20 are pending of which claims 1, 8 and 15 are independent claims.
IDS filed on 01/28/2021 and 09/28/2021 is considered.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180199268 to Wang (hereinafter “Wang”) in view of US. Pub. 20170208627 to YOU (hereinafter “YOU”) and the combination of Wang and YOU is further combined with US. Pub. 20190191453 to Xiong (hereinafter “Xiong”).

Regarding claim 1:  Wang discloses a method for data transmission, comprising:  the first DCI comprising a first resource allocation information for a first channel, the first resource allocation information indicating a first resource region (Wang, see paragraphs [0025-0026], a first and a second stage DCI, where the first stage DCI may be provided as broadcast information of a second stage DCI transmitted on the allocated downlink data channel (e.g., PDSCH) for the mobile device and the allocated downlink channel), the second DCI comprising a second resource allocation information for the first channel and the second resource allocation information indicating a second resource region (Wang, see paragraphs [0025-0026],  a first and a second stage DCI, where the first stage DCI may be provided as broadcast information of a second stage DCI transmitted on the allocated downlink data channel (e.g., PDSCH) for the mobile device; the first stage DCI may be located in the control channel region while the second stage DCI/UCI may be embedded with PDSCH and/or PUSCH and may share the DMRS with data (as opposed to being transmitted with control information); and determining to transmit, by the terminal device, the first channel scheduled by the second DCI in a third region resource, the third resource region being a resource region (Wang, see paragraphs [0025-0026], there are an enhanced two stages control framework,  a first and a second stage DCI, where the first stage DCI may be provided as broadcast information of a second stage DCI transmitted on the allocated downlink data channel (e.g., PDSCH) for the mobile device and the allocated downlink channel may be the third channel,  and similarly, a second stage UCI transmitted on the downlink data channel and providing information to facilitate transmission on the uplink channel (e.g., PUSCH) for the mobile device; the first stage DCI may be located in the control channel region while the second stage DCI/UCI may be embedded with PDSCH and/or PUSCH and may share the DMRS with data (as opposed to being transmitted with control information).

However, Wang does not explicitly teach receiving, by a terminal device, a first Downlink Control Information (DCI) and second DCI scrambled with different Radio Network Temporary Identities (RNTIs). However, You in the same or similar field of endeavor teaches receiving, by a terminal device, a first Downlink Control Information (DCI) and second DCI scrambled with different Radio Network Temporary Identities (RNTIs) (YOU, see paragraph [0095], a base station determines a PDCCH format according to the DCI to be transmitted to the terminal and adds a CRC (cyclic redundancy check) to control information; the CRC is masked with a unique identifier (RNTI; radio network temporary identifier) depending on the owner or purpose of the PDCCH.; in case the PDCCH is for a specific terminal, the terminal's unique identifier, such as C-RNTI (cell-RNTI), may be masked to the CRC. Or, if the PDCCH is for a paging message, a paging indicator, for example, P-RNTI (paging-RNTI) may be masked to the CRC. If the PDCCH is for a system information block (SIB), a system information identifier, SI-RNTI (system information-RNTI), may be masked to the CRC; In order to indicate a random access response that is a response to the terminal's transmission of a random access preamble, an RA-RNTI (random access-RNTI) may be masked to the CRC). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Wang’s system/method because it would allow t medium sensing mechanism using an RTS frame and a CTS frame.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of overhead of the medium (You; [0150]).

However, Wang does not explicitly teach the third resource region being a resource region, except an overlapping resource region between the first resource region and the second resource region, in the second resource region. However, Xiong in the same or similar field of endeavor teaches the third resource region being a resource region, except an overlapping resource region between the first resource region and the second resource region, in the second resource region (Xiong, see paragraph [0129], depending on the scheduled transmission bandwidth for NR PUSCH, the bitmap size may vary, for example, when a two stage DCI is used for scheduling NR PUSCH transmission, the scheduled NR PUSCH transmission bandwidth may be indicated in the first stage DCI and a size of the bitmap included in the  second stage DCI may be determined, and the bitmap may indicate PRBs to be used for NR PUSCH transmission in the UL control region;, after successful decoding of first stage DCI, the UE may determine the exact bitmap size and corresponding DCI size for the second stage DCI, and see paragraph [0145], the resource(s) reserved for NR physical uplink control channel (NR PUCCH) or SRS for one or more UEs may be semi-statically configured from higher layers via MSI, RMSI, SIB, RRC signaling and/or other, and the UE may determine the available resource(s) for NR PUSCH transmission, the available resources may be a non-overlapping region between allocated resource(s) in the UL grant and reserved resource(s). In view of the above, having the method of Wang and then given the well-established teaching of You, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of You  as modified by Xiong within the system of Wang because it would allow the scheduled  of NR PUSCH transmission bandwidth to be indicated in the first stage DCI and as result the size of the bitmap included in the second stage DCI may be determined. Furthermore, both references deal with same field of endeavor, thus modification of Wang  by You  as modified by Xiong  would have been to achieve reduction of the number of blind decoding as disclosed in Xiong para 0129.

Regarding claim 2:  Wang discloses the method of claim 1, wherein the first resource region, the second resource region and the third resource region are frequency-domain resource regions((Wang, see paragraph [0054], a resource allocation information can include information indicating allocation in the frequency domain, i.e.,  physical resource blocks (PRBs) are assigned to the mobile device and indicating allocation in the time domain (e.g., how many slots or mini-slots are assigned to the mobile device, which employs the knowledge of the assigned PDSCH or PUSCH, the receiver of the mobile device may know the position of the second stage DCI and/or the second stage UCI (and therefore need not blind decode for the second stage DCI and/or the second stage UCI) since, for example, the second stage DCI can be embedded in the particular PDSCH resource allocated by the first stage DCI (and which is determined by the mobile device after successfully decoding the first stage DCI).  

Regarding claim 3:  Wang discloses the method of claim 1, wherein the first resource region, the second resource region and the third resource region are time-frequency domain resource regions(Wang, see paragraph [0054], a resource allocation information can include information indicating allocation in the frequency domain, i.e.,  physical resource blocks (PRBs) are assigned to the mobile device and indicating allocation in the time domain (e.g., how many slots or mini-slots are assigned to the mobile device, which employs the knowledge of the assigned PDSCH or PUSCH, the receiver of the mobile device may know the position of the second stage DCI and/or the second stage UCI (and therefore need not blind decode for the second stage DCI and/or the second stage UCI) since, for example, the second stage DCI can be embedded in the particular PDSCH resource allocated by the first stage DCI (and which is determined by the mobile device after successfully decoding the first stage DCI).  

Regarding claim 4:  Wang discloses the method of claim 1, wherein a starting transmission time of the first channel scheduled by the first DCI is earlier than a starting transmission time of the first channel scheduled by the second DCI(Wang, see paragraph [0029], the second stage of downlink control information are received after the first stage of downlink control information).  

Regarding claim 5:  Wang discloses the method of claim 1, wherein a frequency-domain allocation unit adopted for the second resource allocation information is larger than a frequency-domain allocation unit adopted for the first resource allocation information(20180098307, see paragraph [0106], FIG. 5B, a two-stage DCI design may be implemented by a wireless communication system.; the first DCI (e.g., first-stage DCI) may have a length of N, predetermined and known by both a network device and a UE, and first-stage DCI may include one or more indication bits (e.g., second-stage length indicator, which may be one or more bits in length), and the size of second-stage DCI (e.g., M) may depend on the amount of DCI remaining after the network device  transmits the first-stage DCI, and it is safe to say that the length first stage DCI is less than the length of the second stage DCI since second stage DCI carries more information.  .

Regarding claim 6:  Wang discloses the method of claim 1, wherein a first resource allocation manner is adopted for the first resource allocation information, and the first resource allocation manner is used to allocate continuous frequency-domain resources or discontinuous frequency-domain resources; and a second resource allocation manner is adopted for the second resource allocation information, and the second resource allocation manner is used to allocate continuous frequency-domain resources(Wang, see paragraphs [0025-0026], there are two resource allocation approaches: the first approach, the network sends a part of the DCI that is common to certain group of mobile devices, and this approach may be used for continuous frequency domain resources, and in the second part other parameters of the DCI can be transmitted for individual mobile devices, and in the second approach, all the DCI parameters are transmitted to all mobile devices at once (in a single transmission) and this approach may be used for discontinuous transmission).
 
Regarding claim 7:  Wang discloses the method of claim 1, wherein the first channel is a Physical Downlink Shared Channel (PDSCH), or a Physical Uplink Shared Channel (PUSCH) or a Physical Uplink Control Channel (PUCCH) (Wang, see paragraphs [0025-0026], there are an enhanced two stages control framework,  a first and a second stage DCI, where the first stage DCI may be provided as broadcast information of a second stage DCI transmitted on the allocated downlink data channel (e.g., PDSCH) for the mobile device and the allocated downlink channel may be the third channel,  and similarly, a second stage UCI transmitted on the downlink data channel and providing information to facilitate transmission on the uplink channel (e.g., PUSCH) for the mobile device; the first stage DCI may be located in the control channel region while the second stage DCI/UCI may be embedded with PDSCH and/or PUSCH and may share the DMRS with data (as opposed to being transmitted with control information).
 
Regarding claim 8:  Wang discloses a terminal device, comprising: a processor; a memory for storing a computer program executable by the processor; and a network interface, wherein the processor is configured to run the computer program to:  the first DCI comprising a first resource allocation information for a first channel, the first resource allocation information indicating a first resource region (Wang, see paragraphs [0025-0026], a first and a second stage DCI, where the first stage DCI may be provided as broadcast information of a second stage DCI transmitted on the allocated downlink data channel (e.g., PDSCH) for the mobile device and the allocated downlink channel), the second DCI comprising a second resource allocation information for the first channel and the second resource allocation information indicating a second resource region (Wang, see paragraphs [0025-0026],  a first and a second stage DCI, where the first stage DCI may be provided as broadcast information of a second stage DCI transmitted on the allocated downlink data channel (e.g., PDSCH) for the mobile device; the first stage DCI may be located in the control channel region while the second stage DCI/UCI may be embedded with PDSCH and/or PUSCH and may share the DMRS with data (as opposed to being transmitted with control information); and determine to transmit the first channel scheduled by the second DCI in a third region resource (Wang, see paragraphs [0025-0026], there are an enhanced two stages control framework,  a first and a second stage DCI, where the first stage DCI may be provided as broadcast information of a second stage DCI transmitted on the allocated downlink data channel (e.g., PDSCH) for the mobile device and the allocated downlink channel may be the third channel,  and similarly, a second stage UCI transmitted on the downlink data channel and providing information to facilitate transmission on the uplink channel (e.g., PUSCH) for the mobile device; the first stage DCI may be located in the control channel region while the second stage DCI/UCI may be embedded with PDSCH and/or PUSCH and may share the DMRS with data (as opposed to being transmitted with control information).

However, Wang does not explicitly teach control the network interface to receive a first Downlink Control Information (DCI) and second DCI scrambled with different Radio Network Temporary Identities (RNTIs). However, You in the same or similar field of endeavor teaches control the network interface to receive a first Downlink Control Information (DCI) and second DCI scrambled with different Radio Network Temporary Identities (RNTIs) (YOU, see paragraph [0095], a base station determines a PDCCH format according to the DCI to be transmitted to the terminal and adds a CRC (cyclic redundancy check) to control information; the CRC is masked with a unique identifier (RNTI; radio network temporary identifier) depending on the owner or purpose of the PDCCH.; in case the PDCCH is for a specific terminal, the terminal's unique identifier, such as C-RNTI (cell-RNTI), may be masked to the CRC. Or, if the PDCCH is for a paging message, a paging indicator, for example, P-RNTI (paging-RNTI) may be masked to the CRC. If the PDCCH is for a system information block (SIB), a system information identifier, SI-RNTI (system information-RNTI), may be masked to the CRC; In order to indicate a random access response that is a response to the terminal's transmission of a random access preamble, an RA-RNTI (random access-RNTI) may be masked to the CRC).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Wang’s system/method because it would allow t medium sensing mechanism using an RTS frame and a CTS frame.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of overhead of the medium (You; [0150]).

However, Wang does not explicitly teach the third resource region being a resource region, except an overlapping resource region between the first resource region and the second resource region, in the second resource region. However, Xiong in the same or similar field of endeavor teaches the third resource region being a resource region, except an overlapping resource region between the first resource region and the second resource region, in the second resource region Xiong, see paragraph [0129], depending on the scheduled transmission bandwidth for NR PUSCH, the bitmap size may vary, for example, when a two stage DCI is used for scheduling NR PUSCH transmission, the scheduled NR PUSCH transmission bandwidth may be indicated in the first stage DCI and a size of the bitmap included in the  second stage DCI may be determined, and the bitmap may indicate PRBs to be used for NR PUSCH transmission in the UL control region;, after successful decoding of first stage DCI, the UE may determine the exact bitmap size and corresponding DCI size for the second stage DCI, and see paragraph [0145], the resource(s) reserved for NR physical uplink control channel (NR PUCCH) or SRS for one or more UEs may be semi-statically configured from higher layers via MSI, RMSI, SIB, RRC signaling and/or other, and the UE may determine the available resource(s) for NR PUSCH transmission, the available resources may be a non-overlapping region between allocated resource(s) in the UL grant and reserved resource(s). In view of the above, having the method of Wang and then given the well-established teaching of You, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of You  as modified by Xiong within the system of Wang because it would allow the scheduled  of NR PUSCH transmission bandwidth to be indicated in the first stage DCI and as result the size of the bitmap included in the second stage DCI may be determined. Furthermore, both references deal with same field of endeavor, thus modification of Wang  by You  as modified by Xiong  would have been to achieve reduction of the number of blind decoding as disclosed in Xiong para 0129.

Regarding claim 9:  Wang discloses the terminal device of claim 8, wherein the first resource region, the second resource region and the third resource region are frequency-domain resource regions(Wang, see paragraph [0054], a resource allocation information can include information indicating allocation in the frequency domain, i.e.,  physical resource blocks (PRBs) are assigned to the mobile device and indicating allocation in the time domain (e.g., how many slots or mini-slots are assigned to the mobile device, which employs the knowledge of the assigned PDSCH or PUSCH, the receiver of the mobile device may know the position of the second stage DCI and/or the second stage UCI (and therefore need not blind decode for the second stage DCI and/or the second stage UCI) since, for example, the second stage DCI can be embedded in the particular PDSCH resource allocated by the first stage DCI (and which is determined by the mobile device after successfully decoding the first stage DCI).  

Regarding claim 10:  Wang discloses the terminal device of claim 8, wherein the first resource region, the second resource region and the third resource region are time-frequency domain resource regions(Wang, see paragraph [0054], a resource allocation information can include information indicating allocation in the frequency domain, i.e.,  physical resource blocks (PRBs) are assigned to the mobile device and indicating allocation in the time domain (e.g., how many slots or mini-slots are assigned to the mobile device, which employs the knowledge of the assigned PDSCH or PUSCH, the receiver of the mobile device may know the position of the second stage DCI and/or the second stage UCI (and therefore need not blind decode for the second stage DCI and/or the second stage UCI) since, for example, the second stage DCI can be embedded in the particular PDSCH resource allocated by the first stage DCI (and which is determined by the mobile device after successfully decoding the first stage DCI);  
 
Regarding claim 11:  Wang discloses the terminal device of claim 8, wherein a starting transmission time of the first channel scheduled by the first DCI is earlier than a starting transmission time of the first channel scheduled by the second DCI(Wang, see paragraph [0029], the second stage of downlink control information are received after the first stage of downlink control information).  
 
Regarding claim 12:  Wang discloses the terminal device of claim 8, wherein a frequency-domain allocation unit adopted for the second resource allocation information is larger than a frequency-domain allocation unit adopted for the first resource allocation information 20180098307, see paragraph [0106], FIG. 5B, a two-stage DCI design may be implemented by a wireless communication system.; the first DCI (e.g., first-stage DCI) may have a length of N, predetermined and known by both a network device and a UE, and first-stage DCI may include one or more indication bits (e.g., second-stage length indicator, which may be one or more bits in length), and the size of second-stage DCI (e.g., M) may depend on the amount of DCI remaining after the network device  transmits the first-stage DCI, and it is safe to say that the length first stage DCI is less than the length of the second stage DCI since second stage DCI carries more information.  

Regarding claim 13:  Wang discloses the terminal device of claim 8, wherein a first resource allocation manner is adopted for the first resource allocation information, and the first resource allocation manner is used to allocate continuous frequency-domain resources or discontinuous frequency-domain resources, and a second resource allocation manner is adopted for the second resource allocation information, and the second resource allocation manner is used to allocate continuous frequency-domain resources(Wang, see paragraphs [0025-0026], there are two resource allocation approaches: the first approach, the network sends a part of the DCI that is common to certain group of mobile devices, and this approach may be used for continuous frequency domain resources, and in the second part other parameters of the DCI can be transmitted for individual mobile devices, and in the second approach, all the DCI parameters are transmitted to all mobile devices at once (in a single transmission) and this approach may be used for discontinuous transmission).

Regarding claim 14:  Wang discloses the terminal device of claim 8, wherein the first channel is a Physical Downlink Shared Channel (PDSCH), or a Physical Uplink Shared Channel (PUSCH) or a Physical Uplink Control Channel (PUCCH) (Wang, see paragraphs [0025-0026], there are an enhanced two stages control framework,  a first and a second stage DCI, where the first stage DCI may be provided as broadcast information of a second stage DCI transmitted on the allocated downlink data channel (e.g., PDSCH) for the mobile device and the allocated downlink channel may be the third channel,  and similarly, a second stage UCI transmitted on the downlink data channel and providing information to facilitate transmission on the uplink channel (e.g., PUSCH) for the mobile device; the first stage DCI may be located in the control channel region while the second stage DCI/UCI may be embedded with PDSCH and/or PUSCH and may share the DMRS with data (as opposed to being transmitted with control information).

Regarding claim 15:  Wang discloses a network device, comprising: a processor; a memory for storing a computer program executable by the processor; and a network interface, wherein the processor is configured to run the computer program to: control the network interface, wherein the first DCI and the second DCI are used for a terminal device to determine a resource adopted to transmit a first channel scheduled by the second DCI (Wang, see paragraphs [0025-0026],  a first and a second stage DCI, where the first stage DCI may be provided as broadcast information of a second stage DCI transmitted on the allocated downlink data channel (e.g., PDSCH) for the mobile device; the first stage DCI may be located in the control channel region while the second stage DCI/UCI may be embedded with PDSCH and/or PUSCH and may share the DMRS with data (as opposed to being transmitted with control information); the first DCI comprises a first resource allocation information for the first channel, and the first resource allocation information indicates a first resource region (Wang, see paragraphs [0025-0026], a first and a second stage DCI, where the first stage DCI may be provided as broadcast information of a second stage DCI transmitted on the allocated downlink data channel (e.g., PDSCH) for the mobile device and the allocated downlink channel); and the second DCI comprises a second resource allocation information for the first channel, and the second resource allocation information indicates a second resource region(Wang, see paragraphs [0025-0026], there are an enhanced two stages control framework,  a first and a second stage DCI, where the first stage DCI may be provided as broadcast information of a second stage DCI transmitted on the allocated downlink data channel (e.g., PDSCH) for the mobile device and the allocated downlink channel may be the third channel,  and similarly, a second stage UCI transmitted on the downlink data channel and providing information to facilitate transmission on the uplink channel (e.g., PUSCH) for the mobile device; the first stage DCI may be located in the control channel region while the second stage DCI/UCI may be embedded with PDSCH and/or PUSCH and may share the DMRS with data (as opposed to being transmitted with control information).

However, Wang does not explicitly teach send a first Downlink Control Information (DCI) and second DCI scrambled with different Radio Network Temporary Identities (RNTIs). However, You in the same or similar field of endeavor teaches send a first Downlink Control Information (DCI) and second DCI scrambled with different Radio Network Temporary Identities (RNTIs) (YOU, see paragraph [0095], a base station determines a PDCCH format according to the DCI to be transmitted to the terminal and adds a CRC (cyclic redundancy check) to control information; the CRC is masked with a unique identifier (RNTI; radio network temporary identifier) depending on the owner or purpose of the PDCCH.; in case the PDCCH is for a specific terminal, the terminal's unique identifier, such as C-RNTI (cell-RNTI), may be masked to the CRC. Or, if the PDCCH is for a paging message, a paging indicator, for example, P-RNTI (paging-RNTI) may be masked to the CRC. If the PDCCH is for a system information block (SIB), a system information identifier, SI-RNTI (system information-RNTI), may be masked to the CRC; In order to indicate a random access response that is a response to the terminal's transmission of a random access preamble, an RA-RNTI (random access-RNTI) may be masked to the CRC). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Wang’s system/method because it would allow t medium sensing mechanism using an RTS frame and a CTS frame.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of overhead of the medium (You; [0150]).

Regarding claim 16:  Wang discloses the network device of claim 15, wherein the first resource region and the second resource region are frequency-domain resource regions, or the first resource region and the second resource region are time-frequency domain resource regions(Wang, see paragraphs [0025-0026], there are two resource allocation approaches: the first approach, the network sends a part of the DCI that is common to certain group of mobile devices, and this approach may be used for continuous frequency domain resources, and in the second part other parameters of the DCI can be transmitted for individual mobile devices, and in the second approach, all the DCI parameters are transmitted to all mobile devices at once (in a single transmission) and this approach may be used for discontinuous transmission).
  
Regarding claim 17:  Wang discloses the network device of claim 15, wherein a starting transmission time of the first channel scheduled by the first DCI is earlier than a starting transmission time of the first channel scheduled by the second DCI(Wang, see paragraph [0029], the second stage of downlink control information are received after the first stage of downlink control information).  
 
Regarding claim 18:  Wang discloses the network device of claim 15, wherein a frequency-domain allocation unit adopted for the second resource allocation information is larger than a frequency-domain allocation unit adopted for the first resource allocation information20180098307, see paragraph [0106], FIG. 5B, a two-stage DCI design may be implemented by a wireless communication system.; the first DCI (e.g., first-stage DCI) may have a length of N, predetermined and known by both a network device and a UE, and first-stage DCI may include one or more indication bits (e.g., second-stage length indicator, which may be one or more bits in length), and the size of second-stage DCI (e.g., M) may depend on the amount of DCI remaining after the network device  transmits the first-stage DCI, and it is safe to say that the length first stage DCI is less than the length of the second stage DCI since second stage DCI carries more information.  .  

Regarding claim 19:  Wang discloses the network device of claim 15, wherein a first resource allocation manner is adopted for the first resource allocation information, and the first resource allocation manner is used to allocate continuous frequency-domain resources or discontinuous frequency-domain resources; and a second resource allocation manner is adopted for the second resource allocation information, and the second resource allocation manner is used to allocate continuous frequency-domain resources(Wang, see paragraphs [0025-0026], there are two resource allocation approaches: the first approach, the network sends a part of the DCI that is common to certain group of mobile devices, and this approach may be used for continuous frequency domain resources, and in the second part other parameters of the DCI can be transmitted for individual mobile devices, and in the second approach, all the DCI parameters are transmitted to all mobile devices at once (in a single transmission) and this approach may be used for discontinuous transmission).
 
Regarding claim 20:  Wang discloses the network device of claim 15, wherein the first channel is a Physical Downlink Shared Channel (PDSCH), or a Physical Uplink Shared Channel (PUSCH) or a Physical Uplink Control Channel (PUCCH) (Wang, see paragraphs [0025-0026], there are an enhanced two stages control framework,  a first and a second stage DCI, where the first stage DCI may be provided as broadcast information of a second stage DCI transmitted on the allocated downlink data channel (e.g., PDSCH) for the mobile device and the allocated downlink channel may be the third channel,  and similarly, a second stage UCI transmitted on the downlink data channel and providing information to facilitate transmission on the uplink channel (e.g., PUSCH) for the mobile device; the first stage DCI may be located in the control channel region while the second stage DCI/UCI may be embedded with PDSCH and/or PUSCH and may share the DMRS with data (as opposed to being transmitted with control information).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476